Name: 85/116/EEC: Commission Decision of 18 January 1985 amending for the first time the Commission Decision of 14 January 1985 on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1985-02-15

 Avis juridique important|31985D011685/116/EEC: Commission Decision of 18 January 1985 amending for the first time the Commission Decision of 14 January 1985 on certain protective measures against foot-and-mouth disease in Italy Official Journal L 046 , 15/02/1985 P. 0045 - 0046*****COMMISSION DECISION of 18 January 1985 amending for the first time the Commission Decision of 14 January 1985 on certain protective measures against foot-and-mouth disease in Italy (85/116/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine and porcine animals (1), as last amended by Directive 84/644/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meats (3), as last amended by Directive 84/643/EEC (4), and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat based products (5), as last amended by Directive 81/476/EEC (6), and in particular Article 7 thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas this outbreak is such as to constitute a danger to the livestock of the other Member States owing to the important volume of trade both in animals and fresh meat and in certain meat-based products; Whereas following this outbreak of foot-and-mouth disesase, on 14 December 1980 the Commission adopted Decision 85/40/EEC on certain protective measures against foot-and-mouth disease in Italy (7); Whereas the evolution of the disease made it necessary for the Commission to adopt on 14 January 1985, Decision 85/108/EEC (8); Whereas the appearance of new outbreaks in other parts of the territory of Italy justifies the extension of restrictive measures in intra-Community trade in these parts of the territory; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 85/108/EEC is replaced by the Annex to the present Decision. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 18 January 1985. For the Commission Frans ANDRIESSEN Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 339, 27. 12. 1984, p. 30. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 339, 27. 12. 1984, p. 27. (5) OJ No L 47, 21. 2. 1980, p. 4. (6) OJ No L 186, 8. 7. 1981, p. 20. (7) OJ No L 16, 19. 1. 1985, p. 46. (8) OJ No L 44, 14. 2. 1985, p. 34. ANNEX - Provinces of Bologna, Brescia, Cremona, Cuneo, Mantova, Modena and Reggio Emilia. - Any other part of the territory situated within a radius of 10 kilometres around any outbreak of foot-and-mouth disease.